Per Curiam:
We think that the plaintiff failed to sustain a cause of action for malicious prosecution. So far as any prosecution was instituted by the defendant the plaintiff failed to show a lack of probable cause, and the complaint should have been dismissed. Under such circumstances the court is not required to reverse a verdict for the plaintiff for one cent. The judgment and order appealed from should be affirmed, with costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Dowling and Hotchkiss, JJ. Judgment and order affirmed, with costs.